Citation Nr: 0015588	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  95-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for skin disability.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

The appeal was last before the Board in March 1999, at which 
time it was, pertinently, remanded for further development.  
Following an attempt by the RO, which was unavailing, to 
accomplish an aspect of the development requested in the 
March 1999 remand, the RO, in a rating decision entered in 
November 1999, continued to deny the benefit sought on 
appeal.  A Supplemental Statement of the Case was mailed to 
the veteran the same month.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The veteran failed to report, in the absence of any 
demonstrable or asserted good cause for his non-attendance, 
for a VA examination scheduled in September 1999. 

2.  Skin abnormality, as reported in conjunction with the 
veteran's examination by VA in March 1995, is limited to his 
right hand.

3.  Current manifestations, including cracking, referable to 
the skin involving the veteran's right hand, were not present 
in service and are not shown to otherwise be related to 
service. 



CONCLUSION OF LAW

Skin disability was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107(a) (West 1991); 38 C.F.R. § 3.655 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.

The veteran contends, in substance, that he presently has 
skin disability of service origin.  In this regard, the 
veteran presented in service in April 1992 with complaint of 
having a rash in his groin of one month's duration.  The 
findings on physical examination included skin discoloration; 
the assessment was possible tinea cruris rash.  In October 
1992, he was noted to have acne on his face, chest and back, 
which was "moderate-severe".  In June 1994, he presented with 
complaint of having a pruritic rash of two days' duration.  
On physical examination, the skin of his trunk, limbs and 
neck was reddened; the assessment was dermatitis.

Subsequent to service, when the veteran was examined by VA in 
March 1995, he complained of having dry and cracking skin 
involving each hand.  On physical examination, the skin of 
his right hand was noted to be cracked, reddened and scaly; a 
papule on his left anterior chest wall was also noted.  The 
pertinent examination diagnosis implicated cracking, dryness, 
scaling and redness involving the right hand which was 
"unlikely to be from fungus".  The etiology of the foregoing 
was "not clear".  

In considering the veteran's claim for service connection for 
skin disability, the Board is constrained to point out that 
although the RO (in compliance with the related directive in 
the above-addressed March 1999 Board remand) scheduled him 
for pertinent examination by VA in September 1999, the 
veteran, in the absence of any demonstrable or asserted good 
cause, failed to report for the same.  Given the foregoing, 
then, the Board, in accordance with the pertinent provisions 
of 38 C.F.R. § 3.655 (1999), is obliged to adjudicate such 
claim on the basis of the evidence of record.  That evidence, 
at least the same of service origin, is silent for any 
reference to a skin condition specifically involving either 
of the veteran's hands.  Further, even ignoring that no 
clinical assessment based on the findings (including 
cracking) referable to the skin of the veteran's right hand 
was rendered in conjunction with the March 1995 VA 
examination, no related etiology (for the 
findings/manifestations) was proffered, the same being "not 
clear".  While one of the purposes of the above-cited VA 
examination scheduled in September 1999 was to determine the 
likelihood of a possible service etiology, the veteran, as 
noted above, for no apparent "good cause", see 38 C.F.R. 
§ 3.655, failed to report for such examination.  In view of 
the foregoing, then, and in the absence of any evidence 
relating the veteran's (undiagnosed) right hand skin 
manifestations (his lone present possible skin problem) to 
service, the Board is obliged to conclude that the 
preponderance of the evidence is against his claim for 
service connection for skin disability.  38 U.S.C.A. § 1110, 
5107.    


ORDER

Service connection for skin disability is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

